COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Roland Parks v. The State of Texas

Appellate case number:    01-15-00737-CR

Trial court case number: 2009726

Trial court:              County Criminal Court at Law No. 1, Harris County, Texas

        The certification of defendant’s right to appeal indicates: (1) this is a plea-bargain case
and the defendant has no right of appeal, and (2) that defendant waived his right to appeal.
However, the record indicates this was a jury trial as to guilt/innocence and that he was
sentenced by the trial court. There is no indication in the record of any plea bargain or waiver of
the right to appeal.

        The Rules of Appellate Procedure require us to dismiss an appeal unless a certification
showing that the appellant has the right to appeal has been made part of the record. See TEX. R.
APP. P. 25.2(d). The rules also provide that an amended trial court’s certification of the
defendant’s right to appeal correcting a defect or omission may be filed in the appellate court.
See TEX. R. APP. P. 25.2(f), 34.5(c), 37.1. Furthermore, when we have a record, we are obligated
to review the record to ascertain whether the certification is defective and, if it is defective, we
must use Rules 37.1 and 34.5(c) to obtain a correct certification. Dears v. State, 154 S.W.3d
610, 614–15 (Tex. Crim. App. 2005); see TEX. R. APP. P. 34.5(c), 37.1. And, even though Rule
25.2(d) requires us to dismiss an appeal when the record does not contain a certification showing
that appellant has the right to appeal, Rule 44.4 prohibits us from dismissing an appeal based on
the lack of a valid certification if the appellant has a right to appeal. See TEX. R. APP. P. 44.4;
see also Dears, 154 S.W.3d at 615 (reversing court of appeals’ judgment dismissing appeals for
want of jurisdiction and holding that court should have determined that certifications were
defective and acted to correct certifications).
        In this case, we have examined the certification and determined that it may be defective
and that appellant appears to have the right of appeal. Therefore, we must obtain a new
certificate of appeal, and we order the trial court to amend the certification to conform to the
record by showing that appellant has the right of appeal. See Hargesheimer v. State, 182 S.W.3d
906, 913 (Tex. Crim. App. 2006); Dears, 154 S.W.3d at 615; Terrell v. State, 264 S.W.3d 110,
113–14 (Tex. App.—Houston [1st Dist.] 2007, order); see also TEX. R. APP. P. 25.2(f), 34.5(c),
37.1, 44.4 (authorizing amendment of certification; allowing supplementation of clerk’s record;
requiring appellate court to make appropriate order when certification is defective; prohibiting
dismissal based on trial court’s erroneous action that can be corrected and requiring appellate
court to direct trial court to correct error).
        Accordingly, the court ORDERS the trial court to execute an amended “Trial Court’s
Certification of Defendant’s Right of Appeal.” A supplemental clerk’s record containing the
amended certification shall be filed with this Court no later than 20 days from the date of this
order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will not be reinstated on this Court’s active docket until records that
comply with our order are filed with the Clerk of this Court. The court coordinator of the
trial court shall set a hearing date and notify the parties.

       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: October 15, 2015